DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 10/16/2020 in which claims 16-35 are pending. Claims 1-15 were canceled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2020 and 07/23/2021 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 22 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 19, 22, 24, 26 and 32 are objected to because of the following informalities:  
Claims 19, 26 and 32 recite the term “signalling” and it should be “signaling”.
Claim 22 recites in line 1 “The terminal of claim 1” and it should be “The terminal of claim 16
Claim 24 recites in line 2 “transmit, to the BS” and it should be “receive, from the terminal”, since parent claim 23 is directed to the base station and analogous claim 17 recites that the terminal transmits to the base station.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-17, 23-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, “UE Assistance information for energy efficiency”, 3GPP TSG-RAN Meeting #98, R2-1705609, Hangzhou, China, May 15th-19th 2017 (provided in the IDS), hereinafter “3GPP Samsung” in view of Intel Corp., “On MIMO layer adaptation”, 3GPP TSG RAN WG1 NR Ad-Hoc meeting, R1-1700340, Spokane, USA, January 16th-20th 2017 (provided in the IDS), hereinafter “3GPP Intel”.

As to claim 16, 3GPP Samsung teaches a terminal capable of power saving in a wireless communication system (3GPP Samsung, page 1, Section 1 Introduction, a UE performing an energy efficient communication with a gNB), comprising: 
a transceiver (3GPP Samsung, pages 1-2, Section 2 Discussion, the UE communicates with the gNB in the network); and 
at least one processor, the at least one processor configured to (3GPP Samsung, pages 1-2, Section 2 Discussion, the UE performs transmissions and determinations, where the UE is a smart phone. As it is known in the art, a UE includes a transceiver to communicate with the network and a processor to perform its functions):
identify a triggering event for power saving to report at least one of preference information associated with bandwidth for power saving, preference information associated with the number of layer for power saving, or a power saving mode indicator (3GPP Samsung, pages 1-2, Section 2 Discussion, the UE determines a configuration to provide power preference indications and change of power preference. The UE determines that a current power preference is different from the one indicated in the last transmission of the UE Assistance Information message. Upon these events, the UE provides the UE Assistance Information with Power Preference Indication (lowPowerConsumption or normal). Other parameters determined by the UE include the battery level being higher or lower than a threshold), 
transmit, to a base station (BS), a power saving request message including at least one of the preference information associated with bandwidth, the preference information associated with the number of layers or the power saving mode indicator based on the identified triggering event for power saving (3GPP Samsung, pages 1-2, Section 2 Discussion, the UE provides the UE Assistance Information with Power Preference Indication (lowPowerConsumption or normal) to the gNB in the network based on a configuration to provide power preference indications and change of power preference. Other parameters determined by the UE include the battery level being higher or lower than a threshold).

3GPP Samsung teaches the claimed limitations as stated above. 3GPP Samsung does not explicitly teach the following features: regarding claim 16, receive, from the BS, configuration information including the maximum number of layers to be used for Physical Downlink Shared Channel (PDSCH), and 
receive, from the BS, the PDSCH using same as or less than the maximum number of layers based on the configuration information including the maximum number of layers.

However, 3GPP Intel teaches receive, from the BS, configuration information including the maximum number of layers to be used for Physical Downlink Shared Channel (PDSCH) (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, signaling is transmitted by the gNB to the UE including the maximum number of MIMO layers for PDSCH), and 
receive, from the BS, the PDSCH using same as or less than the maximum number of layers based on the configuration information including the maximum number of layers (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the UE receives PDSCH from the gNB with no more than the indicated maximum number of MIMO layers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung to have the features, as taught by 3GPP Intel, in order to perform autonomous and intelligent decisions by the UE receiver regarding the actual number of active receiving RF chains and turn off some of the RF chains for power reduction, thereby facilitating a power efficient operation for the UE (3GPP Intel, pages 1-2, Section 2).

As to claim 17, 3GPP Samsung teaches wherein the at least one processor is further configured to: 
transmit, to the BS, power saving capability information including at least one of capability information to report the preference information associated with bandwidth for power saving, capability information to report the preference information associated with the number of layers for power saving, or a power saving capability indicator (3GPP Samsung, pages 1-2, Section 2 Discussion, the UE provides the UE Assistance Information with Power Preference Indication (lowPowerConsumption or normal) to the gNB in the network. The indication lowPowerConsumption or normal represents the capability of the UE to perform a power saving procedure).

As to claim 23, 3GPP Samsung teaches a base station (BS) for power saving in a wireless communication system (3GPP Samsung, page 1, Section 1 Introduction, a gNB performing an energy efficient communication with a UE), comprising: 
a transceiver (3GPP Samsung, pages 1-2, Section 2 Discussion, the gNB communicates with a UE in the network); and 
at least one processor, the at least one processor comprised to (3GPP Samsung, pages 1-2, Section 2 Discussion, the gNB performs transmissions and determinations. As it is known in the art, a gNB includes a transceiver to communicate with the UE and a processor to perform its functions):
receive, from a terminal, a power saving request message including at least one of preference information associated with bandwidth, preference information associated with the number of layers or the power saving mode indicator (3GPP Samsung, pages 1-2, Section 2 Discussion, the UE provides the UE Assistance Information with Power Preference Indication (lowPowerConsumption or normal) to the gNB in the network based on a configuration to provide power preference indications and change of power preference. Other parameters determined by the UE include the battery level being higher or lower than a threshold).

3GPP Samsung teaches the claimed limitations as stated above. 3GPP Samsung does not explicitly teach the following features: regarding claim 23, transmit, to the terminal, configuration information including the maximum number of layers to be used for Physical Downlink Shared Channel (PDSCH), and 
transmit, to the terminal, the PDSCH using same as or less than the maximum number of layers based on the configuration information including the maximum number of layers.

However, 3GPP Intel teaches transmit, to the terminal, configuration information including the maximum number of layers to be used for Physical Downlink Shared Channel (PDSCH) (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, signaling is transmitted by the gNB to the UE including the maximum number of MIMO layers for PDSCH), and 
transmit, to the terminal, the PDSCH using same as or less than the maximum number of layers based on the configuration information including the maximum number of layers (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the UE receives PDSCH from the gNB with no more than the indicated maximum number of MIMO layers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung to have the features, as taught by 3GPP Intel, in order to perform autonomous and intelligent decisions by the UE receiver regarding the actual number of active receiving RF chains and turn off some of the RF (3GPP Intel, pages 1-2, Section 2).

As to claim 24, 3GPP Samsung teaches wherein the at least one processor is further configured to: transmit, to the BS, power saving capability information including at least one of capability information to report the preference information associated with bandwidth for power saving, capability information to report the preference information associated with the number of layers for power saving, or a power saving capability indicator (3GPP Samsung, pages 1-2, Section 2 Discussion, the UE provides the UE Assistance Information with Power Preference Indication (lowPowerConsumption or normal) to the gNB in the network. The indication lowPowerConsumption or normal represents the capability of the UE to perform a power saving procedure).

As to claim 29, 3GPP Samsung teaches a method performed by a terminal capable of power saving in a wireless communication system (3GPP Samsung, page 1, Section 1 Introduction, a UE performing an energy efficient communication with a gNB), comprising: 
identifying a triggering event for power saving to report at least one of preference information associated with bandwidth for power saving, preference information associated with the number of layer for power saving, or a power saving mode indicator (3GPP Samsung, pages 1-2, Section 2 Discussion, the UE determines a configuration to provide power preference indications and change of power preference. The UE determines that a current power preference is different from the one indicated in the last transmission of the UE Assistance Information message. Upon these events, the UE provides the UE Assistance Information with Power Preference Indication (lowPowerConsumption or normal). Other parameters determined by the UE include the battery level being higher or lower than a threshold); 
(3GPP Samsung, pages 1-2, Section 2 Discussion, the UE provides the UE Assistance Information with Power Preference Indication (lowPowerConsumption or normal) to the gNB in the network based on a configuration to provide power preference indications and change of power preference. Other parameters determined by the UE include the battery level being higher or lower than a threshold).

3GPP Samsung teaches the claimed limitations as stated above. 3GPP Samsung does not explicitly teach the following features: regarding claim 29, receiving, from the BS, configuration information including the maximum number of layers to be used for Physical Downlink Shared Channel (PDSCH); and 
receiving, from the BS, the PDSCH using same as or less than the maximum number of layers based on the configuration information including the maximum number of layers.

However, 3GPP Intel teaches receiving, from the BS, configuration information including the maximum number of layers to be used for Physical Downlink Shared Channel (PDSCH) (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, signaling is transmitted by the gNB to the UE including the maximum number of MIMO layers for PDSCH); and 
receiving, from the BS, the PDSCH using same as or less than the maximum number of layers based on the configuration information including the maximum number of layers (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the UE receives PDSCH from the gNB with no more than the indicated maximum number of MIMO layers).

(3GPP Intel, pages 1-2, Section 2).

As to claim 30, 3GPP Samsung teaches further comprising: 
transmitting, to the BS, power saving capability information including at least one of capability information to report the preference information associated with bandwidth for power saving, capability information to report the preference information associated with the number of layers for power saving, or a power saving capability indicator (3GPP Samsung, pages 1-2, Section 2 Discussion, the UE provides the UE Assistance Information with Power Preference Indication (lowPowerConsumption or normal) to the gNB in the network. The indication lowPowerConsumption or normal represents the capability of the UE to perform a power saving procedure).

Claims 18-20, 25-27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, “UE Assistance information for energy efficiency”, 3GPP TSG-RAN Meeting #98, R2-1705609, Hangzhou, China, May 15th-19th 2017 (provided in the IDS), hereinafter “3GPP Samsung” in view of Intel Corp., “On MIMO layer adaptation”, 3GPP TSG RAN WG1 NR Ad-Hoc meeting, R1-1700340, Spokane, USA, January 16th-20th 2017 (provided in the IDS), hereinafter “3GPP Intel”, and further in view of Wang et al. (US 2019/0182702), hereinafter “Wang”.



As to claim 18, Wang teaches wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates (Wang, [0030], [0043]-[0044], the UE indicates a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance, where the reduced physical layer procedures include reduced physical downlink control channel (PDCCH) procedure with a maximum number of PDCCH locations and a maximum number of control channel resource sets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung and 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Samsung teaches the claimed limitations as stated above. 3GPP Samsung does not explicitly teach the following features: regarding claim 19, wherein the power saving request message is transmitted via Remote Radio Control (RRC) signalling; and 
wherein the configuration information including the maximum number of layers to be used for PDSCH is transmitted via higher layer signalling.

As to claim 19, 3GPP Intel teaches wherein the configuration information including the maximum number of layers to be used for PDSCH is transmitted via higher layer signaling (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the signaling assistance on the maximum number of MIMO layer for PDSCH is transmitted via MAC CE signaling).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung to have the features, as taught by 3GPP Intel, in order to perform autonomous and intelligent decisions by the UE receiver regarding the actual number of active receiving RF chains and turn off some of the RF chains for power reduction, thereby facilitating a power efficient operation for the UE (3GPP Intel, pages 1-2, Section 2).

3GPP Samsung and 3GPP Intel teach the claimed limitations as stated above. 3GPP Samsung and 3GPP Intel do not explicitly teach the following features: regarding claim 19, wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling.

However, Wang teaches wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling (Wang, [0030], the UE indicates (e.g. using RRC signaling) a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung and 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures (Wang, [0017]).

3GPP Samsung and 3GPP Intel teach the claimed limitations as stated above. 3GPP Samsung and 3GPP Intel do not explicitly teach the following features: regarding claim 20, wherein the at least one processor is further configured to: 
receive, from the BS, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH); and 
transmit, to the BS, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH.

As to claim 20, Wang teaches wherein the at least one processor is further configured to: 
receive, from the BS, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH) (Wang, [0035]-[0036], [0051], the network node reconfigures RRC parameters to reduce the physical layer procedures by specifying the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH)); and 
transmit, to the BS, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH (Wang, [0035]-[0036], [0051], the UE transmits user data to the network node using the amount of MIMO layers in the PUSCH received in the reconfigured RRC parameter).

(Wang, [0017]).

3GPP Samsung and 3GPP Intel teach the claimed limitations as stated above. 3GPP Samsung and 3GPP Intel do not explicitly teach the following features: regarding claim 25, wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates.

As to claim 25, Wang teaches wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates (Wang, [0030], [0043]-[0044], the UE indicates a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance, where the reduced physical layer procedures include reduced physical downlink control channel (PDCCH) procedure with a maximum number of PDCCH locations and a maximum number of control channel resource sets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung and 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).


wherein the configuration information including the maximum number of layers to be used for PDSCH is transmitted via higher layer signalling.

As to claim 26, 3GPP Intel teaches wherein the configuration information including the maximum number of layers to be used for PDSCH is transmitted via higher layer signalling (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the signaling assistance on the maximum number of MIMO layer for PDSCH is transmitted via MAC CE signaling).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung to have the features, as taught by 3GPP Intel, in order to perform autonomous and intelligent decisions by the UE receiver regarding the actual number of active receiving RF chains and turn off some of the RF chains for power reduction, thereby facilitating a power efficient operation for the UE (3GPP Intel, pages 1-2, Section 2).

3GPP Samsung and 3GPP Intel teach the claimed limitations as stated above. 3GPP Samsung and 3GPP Intel do not explicitly teach the following features: regarding claim 26, wherein the power saving request message is transmitted via Remote Radio Control (RRC) signalling.

However, Wang teaches wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling (Wang, [0030], the UE indicates (e.g. using RRC signaling) a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung and 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Samsung and 3GPP Intel teach the claimed limitations as stated above. 3GPP Samsung and 3GPP Intel do not explicitly teach the following features: regarding claim 27, wherein the at least one processor is further configured to: 
transmit, to the terminal, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH) based on the power saving request message, and 
receive, from the terminal, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH.

As to claim 27, Wang teaches wherein the at least one processor is further configured to: 
transmit, to the terminal, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH) based on the power saving request message (Wang, [0030], [0035]-[0036], [0051], the network node reconfigures RRC parameters to reduce the physical layer procedures by specifying the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH) based on the power saving mode that the UE requests to the network node), and 
receive, from the terminal, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH (Wang, [0035]-[0036], [0051], the UE transmits user data to the network node using the amount of MIMO layers in the PUSCH received in the reconfigured RRC parameter).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung and 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Samsung and 3GPP Intel teach the claimed limitations as stated above. 3GPP Samsung and 3GPP Intel do not explicitly teach the following features: regarding claim 31, wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates.

As to claim 31, Wang teaches wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates (Wang, [0030], [0043]-[0044], the UE indicates a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance, where the reduced physical layer procedures include reduced physical downlink control channel (PDCCH) procedure with a maximum number of PDCCH locations and a maximum number of control channel resource sets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung and 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Samsung teaches the claimed limitations as stated above. 3GPP Samsung does not explicitly teach the following features: regarding claim 32, wherein the power saving request message is transmitted via Remote Radio Control (RRC) signalling; and 
wherein the configuration information including the maximum number of layers to be used for PDSCH is transmitted via higher layer signalling.

As to claim 32, 3GPP Intel teaches wherein the configuration information including the maximum number of layers to be used for PDSCH is transmitted via higher layer signalling (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the signaling assistance on the maximum number of MIMO layer for PDSCH is transmitted via MAC CE signaling).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung to have the features, as taught by 3GPP Intel, in order to perform autonomous and intelligent decisions by the UE receiver regarding the actual number of active receiving RF chains and turn off some of the RF chains for power reduction, thereby facilitating a power efficient operation for the UE (3GPP Intel, pages 1-2, Section 2).



However, Wang teaches wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling (Wang, [0030], the UE indicates (e.g. using RRC signaling) a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung and 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Samsung and 3GPP Intel teach the claimed limitations as stated above. 3GPP Samsung and 3GPP Intel do not explicitly teach the following features: regarding claim 33, further comprising: 
receiving, from the BS, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH); and 
transmitting, to the BS, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH.


As to claim 33, Wang teaches further comprising: 
receiving, from the BS, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH) (Wang, [0035]-[0036], [0051], the network node reconfigures RRC parameters to reduce the physical layer procedures by specifying the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH)); and 
transmitting, to the BS, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH (Wang, [0035]-[0036], [0051], the UE transmits user data to the network node using the amount of MIMO layers in the PUSCH received in the reconfigured RRC parameter).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung and 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

Claims 21, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, “UE Assistance information for energy efficiency”, 3GPP TSG-RAN Meeting #98, R2-1705609, Hangzhou, China, May 15th-19th 2017 (provided in the IDS), hereinafter “3GPP Samsung” in view of Intel Corp., “On MIMO layer adaptation”, 3GPP TSG RAN WG1 NR Ad-Hoc meeting, R1-1700340, Spokane, USA, January 16th-20th 2017 (provided in the IDS), hereinafter “3GPP Intel”, and further in view of Kim et al. (US 2019/0281545), hereinafter “Kim”.



As to claim 21, Kim teaches wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part (Kim, Fig. 14, [0117]-[0118], the UE transmits to the base station a propose scheduling profile (scheduling power profile) which includes PDCCH monitoring, search space monitoring periodicity, maximum bandwidth value and constraints in bandwidth parts (BWPs)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung and 3GPP Intel to have the features, as taught by Kim, in order to reduce power consumption during wakeup and shut down associated with periodic monitoring of the PDCCH (Kim, [0111]).

3GPP Samsung and 3GPP Intel teach the claimed limitations as stated above. 3GPP Samsung and 3GPP Intel do not explicitly teach the following features: regarding claim 28, wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part.

As to claim 28, Kim teaches wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum (Kim, Fig. 14, [0117]-[0118], the UE transmits to the base station a propose scheduling profile (scheduling power profile) which includes PDCCH monitoring, search space monitoring periodicity, maximum bandwidth value and constraints in bandwidth parts (BWPs)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung and 3GPP Intel to have the features, as taught by Kim, in order to reduce power consumption during wakeup and shut down associated with periodic monitoring of the PDCCH (Kim, [0111]).

3GPP Samsung and 3GPP Intel teach the claimed limitations as stated above. 3GPP Samsung and 3GPP Intel do not explicitly teach the following features: regarding claim 34, wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part.

As to claim 34, Kim teaches wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part (Kim, Fig. 14, [0117]-[0118], the UE transmits to the base station a propose scheduling profile (scheduling power profile) which includes PDCCH monitoring, search space monitoring periodicity, maximum bandwidth value and constraints in bandwidth parts (BWPs)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Samsung and 3GPP Intel to have (Kim, [0111]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Almalfouh et al. U.S. Patent Application Pub. No. 2019/0281598 – Wireless device preferred bandwidth part configuration and duty cycle indication.
Suzuki et al. U.S. Patent Application Pub. No. 2018/0191413 – Terminal device, base station device, communication method, and integrated circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473